           Case 2:21-cv-01456-APG-DJA Document 4 Filed 09/13/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KENNETH IMHOTEP VAUGHN BEY,                             Case No.: 2:21-cv-01456-APG-DJA

 4          Plaintiff                                         Order Accepting Report and
                                                                  Recommendation
 5 v.
                                                                        [ECF No. 3]
 6 JACK SOMMER and LAURA SOMMER,

 7          Defendants

 8         On August 11, 2021, Magistrate Judge Albregts recommended that I dismiss plaintiff

 9 Kenneth Bey’s complaint with prejudice. ECF No. 3. Bey did not object. Thus, I am not

10 obligated to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1)

11 (requiring district courts to “make a de novo determination of those portions of the report or

12 specified proposed findings to which objection is made”); United States v. Reyna-Tapia, 328

13 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s

14 findings and recommendations de novo if objection is made, but not otherwise” (emphasis in

15 original)).

16         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

17 (ECF No. 3) is accepted and plaintiff Kenneth Bey’s complaint is dismissed with prejudice. The

18 clerk of court is instructed to enter judgment accordingly and to close this case.

19         DATED this 13th day of September, 2021.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
